DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 03/29/2021, has been received, entered, and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP 2007-082258 A is a general background reference(s) covering a facsimile machine which can add a cover page to a transmission original document.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the closest prior arts, Mori et al. (US 2003/0030846 A1), Corona et al. (US 2007/0201101 A1), Matsumoto et al. (US 2012/0243040 A1), Kuwahara (US 2004/0145761 A1), Kawabata (US 2014/0233072 A1), Takada et al. (US 2007/0064952 A1) and Tanimoto (US 2005/0200906 A1) individually disclose an image processing apparatus comprising: an image reading device that reads a source document, and generates a source image; a communication device that makes 
     However, the cited prior arts individually or combined fail to anticipate or render obvious at least: “the controller being configured to recognize at least one text region in the source image; extract a predetermined keyword from the at least one text region; generate a cover page by pasting a character string of the text region from which the keyword has been extracted, on a pasting position on a predetermined cover page template, associated with the keyword extracted.” 
Referring to claims 2-5, it follows that they are inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675